                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                   NO. 5:19-CR-4-BO




   UNITED STATES OF AMERICA
                                                  RESPONSE TO GOVERNMENT’S
           v.                                         MOTION IN LIMINE

   RAUL AYALA, JR.




      Defendant Raul Ayala, Jr. hereby respectfully responds to the government’s

motion in limine seeking admission of certain evidence at trial. Specifically, the United

States seeks to admit (1) labels of origin affixed to hard drives seized in this case; (2)

the alleged “facts and circumstances” surrounding photographs attributed to Mr.

Ayala; and (3) statements by L.H. to his mother. For the reasons stated below, this

Court should deny the government’s motion.

                                         ARGUMENT

   (1) The labels of origin constitute inadmissible hearsay.

      The government asks this Court to admit without testimony seven hard drives

bearing labels of origin from China, Thailand, and Malaysia to establish the essential

jurisdictional element of the crime. The government asserts that the labels are self-

authenticating and do not constitute hearsay. This is incorrect.

      Even if the labels are self-authenticating, they are textbook hearsay: they are

“written assertions,” Fed. R. Evid. 801(a), sought to be introduced and used to prove

                                            1

         Case 5:19-cr-00004-BO Document 63 Filed 07/15/20 Page 1 of 8
their truth, i.e., that the hard drives were manufactured in China, Thailand, and

Malaysia. See Fed. R. Evid. 801(c); see also United States v. Burdulis, 753 F3d 255,

263 (1st Cir. 2014) (determining that label of origin was hearsay because it constituted

“a statement made outside of court used to prove the truth of the matter asserted”).

      Hearsay is generally inadmissible. Fed. R. Evid. 802 (“Hearsay is not

admissible” unless permitted by statute or rule). Moreover, because the government

proposes to introduce such hearsay without testimony, such admission would deprive

Mr. Ayala of his Sixth Amendment right to confrontation. Crawford v. Washington,

541 U.S. 36, 53-54 (2004); see also Melendez-Diaz v. Massachusetts, 557 U.S. 305, 311

(2009) (finding certificates of analysis were testimonial hearsay and subject to

Confrontation Clause).

      The government argues that the labels of origin are admissible under the

residual exception of Rule 807. But Rule 807 is “a narrow exception” to the rule

against hearsay that “should be utilized only after much consideration and

examination.” United States v. Dunford, 148 F.3d 385, 392, 394 (4th Cir. 1998).

Indeed, from its inception in Rules 803(24) and 804(b)(5), the residual exception was

intended to “be used very rarely, and only in exceptional circumstances.” 1974

U.S.C.C.A.N 7051, 7066; see also United States v. Thevis, 665 F.2d 616, 629 (5th Cir.

1982) (noting that the exception should be “used only rarely, in truly exceptional

cases”). A court may admit hearsay under the residual exception only upon finding

that (1) the hearsay has circumstantial guarantees of trustworthiness equivalent to

those of the recognized exceptions, (2) it is offered as evidence of a material fact, (3) it



                                             2

         Case 5:19-cr-00004-BO Document 63 Filed 07/15/20 Page 2 of 8
is more probative than any other evidence that the proponent can reasonably obtain,

and (4) admitting it will best serve the purposes of the Federal Rules of Evidence and

the interests of justice. Fed. R. Evid. 807(a). “‘The proponent of the statement bears a

heavy burden to come forward with indicia of both trustworthiness and probative

force.’” United States v. Phillips, 219 F.3d 404, 419 n. 23 (5th Cir. 2000) (quoting

United States v. Washington, 323 U.S. App. D.C. 175, 106 F.3d 983, 1001-02 (D.C. Cir.

1997)).

      The government fails to meet its heavy burden here—its desire to introduce an

origin label on a manufactured item is hardly an “exceptional circumstance” worthy of

admission under Rule 807. The government has made no showing that the labels are

trustworthy, particularly where the manufacture of counterfeit labels runs rampant in

countries like China. Nor has the government shown that the labels are more

probative than any other evidence the government could reasonably obtain. For

example, the government has made no showing that it would be impractical to have a

corporate representative testify as to the origin of the hard drives, or that the

government could not obtain a business record affidavit under Rule 803(6). Likewise,

the government fails to show it could not offer an affidavit from a United States

Customs representative showing when and where the hard drives entered the United

States through the use of the “(a)(1)(A) list.” (A compilation and publication mandated

by section 509(a)(1)(A) of the Tariff Act, 19 U.S.C. §1509(a)(1)(A)). To be sure, even

courts finding no plain error in the admission of such inscriptions have stated that it is

not the preferred practice. See, e.g., United States v. Koch, 625 F.3d 470,481 (8th Cir.



                                            3

          Case 5:19-cr-00004-BO Document 63 Filed 07/15/20 Page 3 of 8
2010) (noting that “the better practice may be to prove the place of manufacture

through a business record”); United States v. Clay, 355 F.3d 1281,1286-1287 (11th Cir.

2004) (no plain error in admission of gun with inscription “Colt Mfg Company,

Hartford CT” on barrel, but “prosecutors would be well advised to offer direct evidence

rather than proof by inference upon which a jury could rely”). For these reasons, this

Court should deny the government’s motion in limine to introduce the labels of origin

without testimony.

   (2) The circumstances surrounding creation of the photos is irrelevant and presents
       unfair prejudice.

      The government seeks to introduce evidence of the facts and circumstances

surrounding the creation of the photographs at issue, including alleged acts of

molestation by Mr. Ayala. But as argued in Mr. Ayala’s motion in limine, these facts

are irrelevant in determining whether the photographs meet the definition of child

pornography. Mr. Ayala acknowledges that this Court has rejected his argument.

Nonetheless, he preserves his objection, including his objection to use of the Dost

factors in determining whether the photographs constitute child pornography, which,

as the government acknowledges, remains an open question in the Fourth Circuit.

      In addition, evidence about the alleged molestation serves little probative

purpose and will significantly inflame the passions of the jury. “When the harmful

component of relevant evidence becomes unduly prejudicial, a court should exclude it

from consideration by the jury. We have defined undue prejudice as ‘a genuine risk

that the emotions of the jury will be excited to irrational behavior, and that this risk is

disproportionate to the probative value of the offered evidence.’” United States v. Ham,

                                            4

         Case 5:19-cr-00004-BO Document 63 Filed 07/15/20 Page 4 of 8
998 F.2d 1247, 1252 (4th Cir. 1993).

      The Fourth Circuit has declared that “no evidence could be more inflammatory

or more prejudicial than allegations of child molestation.” Ham, 998 F.2d at 1252.

That is why several circuits have excluded evidence of prior molestation from trials for

child pornography. See, e.g., United States v. Heidebur, 122 F.3d 577, 581 (8th Cir.

1997) (excluding under Rule 403 from trial for possession of child pornography

evidence that defendant molested his stepdaughter); United States v. Hough, 385

F.App’x 535, 537-38 (6th Cir. 2010) (excluding under Rule 403 from trial for possession

of child pornography evidence of defendant’s prior child molestation convictions);

United States v. Stout, 509 F.3d 796, 800 (6th Cir. 2007) (excluding under Rule 403

from defendant’s receipt of child pornography trial evidence of defendant’s prior

conviction for filming a 14–year–old female neighbor in the shower). These courts were

properly concerned that evidence of the sexual abuse of live victims “will predominate

[the] trial, not the stored still-life computer images that actually occasioned the

current charges.” Stout, 509 F.3d at 800; accord Hough, 385 F. App’x at 538 (noting

that evidence of contact offenses “is more lurid and frankly more interesting” than the

often technical evidence surrounding child pornography cases).

      Even if the alleged abuse were marginally relevant—which Mr. Ayala denies—

the unfair prejudice and juror confusion that will arise from the evidence of

molestation the government seeks to introduce substantially outweighs its probative

value. Fed. R. Evid. 403; see also United States v. Kelly, 510 F.3d 433, 437 (4th Cir.

2007) (noting that even if admissible under Rule 414, evidence is still “subject to Rule



                                           5

         Case 5:19-cr-00004-BO Document 63 Filed 07/15/20 Page 5 of 8
403’s balancing test” which requires that evidence “be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice to the defendant”). Mr.

Ayala therefore requests that this Court deny the government’s motion to introduce

evidence of alleged abuse by Mr. Ayala. See Ham. 998 F.2d at 1253 (holding district

court erred in admitting evidence of child molestation relevant to the government’s

theory of motive where the danger of unfair prejudice outweighed the probative value

of the evidence).

   (3) The hearsay statements by L.H. have little probative value and are unduly
       prejudicial.

      Finally, the government seeks to introduce statements by L.H. to his mother

about alleged abuse by Mr. Ayala. The government asserts that these statements are

not being offered for their truth, but for the limited purpose of explaining why law

enforcement initiated its investigation of Mr. Ayala. But this is not an “integral” part

of the story, as the government claims. Heidebur, 122 F.3d at 580 (rejecting

government’s argument that evidence of defendant’s molestation was necessary to

show context as to how pornographic photos were discovered). And, as argued above,

what little probative value this hearsay possesses is dramatically outweighed by its

prejudicial nature, as “no evidence could be more inflammatory or more prejudicial

than allegations of child molestation.” Ham, 998 F.2d at 1249. “There is a serious

concern that where allegations of sexual abuse of live victims are made in a trial for

child pornography charges, the evidence of contact abuse of live victims ‘will

predominate [the] trial, not the stored still-life computer images that actually

occasioned the current charges.’” United States v. Fenn, 2016 U.S. Dist. LEXIS 90584,

                                           6

         Case 5:19-cr-00004-BO Document 63 Filed 07/15/20 Page 6 of 8
at *12, 2016 WL 3690142 (E.D. Va. 2016) (quoting Stout, 509 F.3d at 800). Because the

hearsay accounts of molestation “are bound to be ‘more lurid and frankly more

interesting’ than the dry, technical evidence” in Mr. Ayala’s case, there is a significant

danger of unfair prejudice. Id. (quoting Hough, 385 F. App’x at 538). Accordingly, this

Court should deny the government’s motion to introduce statements made by L.H. to

his mother about the alleged abuse. See id. (granting motion in limine to exclude

evidence of alleged molestation by the defendant’s father).

                                        CONCLUSION

      For the reasons stated herein, Mr. Ayala respectfully requests the Court deny

the government’s motion in limine.

      Respectfully requested this 15th day of July, 2020.

                                        G. ALAN DUBOIS
                                        Federal Public Defender

                                        /s/ Katherine E. Shea
                                        KATHERINE E. SHEA
                                        Assistant Federal Public Defender
                                        Attorney for Defendant
                                        Office of the Federal Public Defender
                                        150 Fayetteville Street, Suite 450
                                        Raleigh, North Carolina 27601
                                        Telephone: 919-856-4236
                                        Fax: 919-856-4477
                                        E-mail: Kat_Shea@fd.org
                                        Member of New York Bar
                                        LR 57.1 Appointed Counsel




                                            7

         Case 5:19-cr-00004-BO Document 63 Filed 07/15/20 Page 7 of 8
                             CERTIFICATE OF SERVICE


I HEREBY CERTIFY that a copy of the foregoing was served upon:

CHARITY WILSON
Assistant U.S. Attorney
United States Attorney’s Office
150 Fayetteville Street
Raleigh, NC 27601

CHARLES D. SCHMITZ
Trial Attorney
Criminal Division
United States Department of Justice
1400 New York Avenue, Ste. 600
Washington D.C. 20005

by electronically filing the foregoing with the Clerk of Court on July 15, 2020, using
the CM/ECF system which will send notification of such filing to the above.

      This the 15th day of July, 2020.

                                         /s/ Katherine E. Shea
                                         KATHERINE E. SHEA
                                         Assistant Federal Public Defender
                                         Attorney for Defendant
                                         Office of the Federal Public Defender
                                         150 Fayetteville Street, Suite 450
                                         Raleigh, North Carolina 27601
                                         Telephone: 919-856-4236
                                         Fax: 919-856-4477
                                         E-mail: Kat_Shea@fd.org
                                         Member of New York Bar
                                         LR 57.1 Appointed Counsel




                                             8

         Case 5:19-cr-00004-BO Document 63 Filed 07/15/20 Page 8 of 8
